Case 5:21-mj-00947 Document1 Filed 05/28/21 Page 1 of 6

AO 91 (Rev. 11/11) Criminal Complaint Auth. AUSA Futcher C&W 21-049

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

United States of America
Vv.

Case No. 2I-m)~4 +} y

Donald Thompson

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 27, 2021 in the county of Lehigh in the

 

 

Eastern District of Pennsylvania , the defendant(s) violated:

Code Section Offense Description
Title 18, United States Code On or about May 27, 2021, in Lehigh County, in the Eastern District of
Sections 844(e) and 1038(a)(1). Pennsylvania, the defendant maliciously conveyed false information knowing

the same to be false, and engaged in conduct with the intent to convey false
or misleading information under circumstances where such information may
reasonably be believed and where such information indicates that an activity
has taken, is taking, or will take place, that would constitute a violation of
chapter 2 of Title 18, that is, Title 18, United States Code, Section 32(a)(2), in
violation of Title 18, Sections 844(e) and 1038(a)(1).

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT.

@ Continued on the attached sheet.

s/Eddie Garcia, Il

 

Complainant's signature

Eddie Garcia, Il, Special Agent, FBI

 

Printed name and title
Sworn to before me and signed in my presence.

Ongetally ugned by Henry 5. Perum

Date: 05/27/2021 Henry S. Perkin  ssesrecscs....

2071.05 27 20-3425 007

 

Judge's signature

City and state: Allentown, PA The Hon. Henry S. Perkin, U.S. Magistrate Judge

 

Printed name and title
Case 5:21-mj-00947 Document1 Filed 05/28/21 Page 2 of 6

AFFIDAVIT

I, Eddie Garcia, II, a Special Agent (SA) with the Federal Bureau of Investigation (FBI),
Philadelphia Division, being duly sworn, depose and state as follows:
i BACKGROUND

l. I have been employed as a Special Agent of the FBI and have been since March 6,
2016, and as such, I am a federal law enforcement officer within the meaning of Fed. R. Crim. P.
41(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws and duly
authorized by the Attorney General to request such a warrant. I am currently assigned to the
Allentown Resident Agency of the Philadelphia Division. Prior to joining the FBI, I was
employed as an Immigration Enforcement Agent and Deportation Officer with the Department of
Homeland Security from January 2007, to March 2016. As a Special Agent, I have received
instruction and on the job training in various aspects of law enforcement. During my
employment with the FBI, I have participated in investigations involving international and
domestic terrorism, bank robberies, drug trafficking, financial institution fraud, human
trafficking, and other federal violations. In the course of those investigations, | have conducted
consensual body recordings, employed the use of electronic surveillance techniques, have
executed numerous search and arrest warrants, conducted physical and electronic surveillance,
utilized information from cellular service providers, including historical cell site information,
and location information, and secured other relevant information utilizing additional
investigative techniques.

2. As a Federal Agent, I an authorized to investigate violations of laws of the United

States and execute warrants issued under the authority of the United States.
3

Case 5:21-mj-00947 Document1 Filed 05/28/21 Page 3 of 6

I make this affidavit in support of an arrest warrant for DONALD THOMPSON

(“THOMPSON”). Based on the facts contained below, | submit there is probable cause to

believe that on May 27, 2021, within the Eastern District of Pennsylvania, THOMPSON:

4.

a.

through the use of the telephone maliciously conveyed false information knowing
the same to be false, concerning an attempt or alleged attempt to unlawfully
damage or destroy any building, vehicle, or other real or personal property by
means of a fire or an explosive in violation of Title 18 U.S.C. Section 844(e); and
did engage in conduct with the intent to convey false or misleading information
under circumstances where such information may reasonably be believed and
where such information indicates that an activity has taken, is taking, or will take
place that would constitute a violation of chapter 2 of Title 18 of the United States
Code, that is, Title 18, United States Code, Section 32(a)(2), relating to the
destruction of aircraft or aircraft facilities, in violation of Title 18, United States
Code, Section 1038(a)(2).

The facts set forth in this affidavit are based on my personal knowledge and

review of records, documents, and other physical evidence obtained during this investigation, as

well as information conveyed to me by other law enforcement officials and private persons.

Unless specifically indicated, all conversations and statements described in this affidavit are

related in substance and in part only and are not intended to be a verbatim recitation of such

statements. Since this affidavit is being submitted for the limited purpose of obtaining a criminal

complaint and arrest warrants, it does not include each and every fact observed by me or known

to the government. I have set forth only those facts that I believe are necessary to establish of

probable cause for the arrest of the defendant.
Case 5:21-mj-00947 Document1 Filed 05/28/21 Page 4 of 6

Il. APPLICABLE STATUES

a Title 18, United States Code, Section 844(e), provides that “[w]hoever, through
the use of the mail, telephone, telegraph, or other instrument of interstate or foreign commerce,
or in or affecting interstate or foreign commerce, willfully makes any threat, or maliciously
conveys false information knowing the same to be false, concerning an attempt or alleged
attempt being made, or to be made, to kill, injure, or intimidate any individual or unlawfully to
damage or destroy any building, vehicle, or other real or personal property by means of fire or an
explosive” commits a criminal offense.

6. Title 18, United States Code, Section 1038(a)(1), provides that “[w]hoever
engages in any conduct with intent to convey false or misleading information under
circumstances where such information may reasonably be believed and where such information
indicates that an activity has taken, is taking, or will take place that would constitute a violation
of chapter 2 ...” commits a criminal offense.

q Title 18, United States Code, Section 32(a)(2), applies to “any civil aircraft used,
operated, or employed in interstate, overseas, or foreign air commerce” and provides that
“[w]hoever willfully . . places or causes to be placed a destructive device...upon, or in proximity
to ... any such aircraft ... of such placing or causing to be placed ...is likely to endanger the
safety of such aircraft” commits a criminal offense.

il. FACTS

8. On May 27, 2021, at approximately 6:30 a.m., an individual later identified as
THOMPSON, using mobile cellular telephone number (404) 903-2526, called into the Lehigh
Valley International Airport, Operations Division, located at 3311 Airport Road, Allentown,

Pennsylvania 18109, (“LVIA”), and stated that he had a disagreement with his daughter S.T.,
Case 5:21-mj-00947 Document1 Filed 05/28/21 Page 5 of 6

and that she was taking marijuana to an individual in St. Croix aboard a Delta flight. After a
short discussion, the Operations Division transferred the caller the Delta counter. A Delta
supervisory representative answered the call and the individual asked for information about his
daughter and her travel. The Delta representative said that he could not give him that
information. The caller then said that he is “bickering” with his wife over his daughter’s travel,
and he needed Delta agents to assist him. The caller said that his daughter was trying to smuggle
drugs to St. Croix and asked about Delta’s procedure and if they could get his daughter off the
airplane. The Delta representative responded that Delta did have a protocol but that he could not
share it with the caller. The caller then asked how his daughter could fly if she did not have an
identification. The Delta representative said the caller became irate. The Delta representative
further stated that the caller identified himself as DONALD THOMPSON, the father of S.T. At
6:36 a.m., the Delta representative said that the caller stated again that his daughter is trying to
smuggle drugs to St. Croix, and stated “what would you do if I told you there was a bomb on the
plane.” The caller then hung up.

9. The Delta representative immediately called law enforcement and corporate
security. The airplane was on the tarmac, and the passengers and crew were deplaned. A bomb-
sniffing dog was sent to the airplane along with a search team. S.T. was screened a second time
and then questioned by a Lehigh Northampton Airport Authority detective. No drugs or bombs
were located on the airplane or on S.T.’s person or luggage.

10. At approximately 8:15 a.m., I telephonically interviewed S.T who stated that she
was flying to St. Croix, via Atlanta, and that THOMPSON, whom she identified as her father,
did not want her to go. S.T. stated that THOMPSON showed-up unexpectedly at her residence

and that told her that he did not want her to go to St. Croix. S.T. stated that she does not know
Case 5:21-mj-00947 Document1 Filed 05/28/21 Page 6 of 6

where THOMPSON is staying in the Lehigh Valley area, and that she believes THOMPSON
traveled to the Lehigh Valley area from his home in Georgia for the purpose of stopping her
from traveling to St. Croix.

11. Accordingly, based on the information set forth above, I respectfully submit that
there is probable cause that THOMPSON has violated Title 18, United States Code, Sections
844(e) and 1038(a)(1).

IV. CONCLUSION

2. Based on the information set forth above, | submit that probable cause exists to
believe that DONALD THOMPSON violated Title 18, United States Code, Section 844(e), and
Title 18, United States Code, Section 1038(a)(1). Accordingly, I respectfully request that the

Court issue a Criminal Complaint and Arrest Warrant for THOMPSON.

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

/s/ Eddie Garcia, II

EDDIE GARCIA II

Special Agent,

Federal Bureau of Investigation

Subscribed and sworn to me this
27the day of May 2021.

BY THE COURT:

ee teen oe
Henry S. Perkin, o=U.S. Courts, ou,

Henry S. Perkin ssbeo-rtennsiscsnsse

Bae 2021.05.27 20:46:04 -04'00°

 

HONORABLE HENRY S. PERKIN
United States Magistrate Judge
